Case 0:20-cv-60518-RKA Document 12 Entered on FLSD Docket 06/01/2020 Page 1 of 9



                            UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF FLORIDA (Fort Lauderdale)

  SANJAY SINGH and ROYAL BENGAL
  LOGISTICS, INC.,

         Plaintiff,                                              Civil Action No. 20-cv-60518-RKA

  v.

  FRED A. NEHR, ESQ. and DE LAGE
  LANDEN FINANCIAL SERVICES, INC.,

         Defendants.
                                                 /

                            DEFENDANTS’ MOTION TO DISMISS
                       AND INCORPORATED MEMORANDUM OF LAW

         Defendants, Fred A. Nehr, Esq. and De Lage Landen Financial Services, Inc. (“DLL”), 1 by

  and through undersigned counsel, and pursuant to Federal Rule of Civil Procedure 12(b)(6), hereby

  file their Motion to Dismiss Plaintiffs, Sanjay Singh and Royal Bengal Logistics, Inc.’s, Complaint

  [D.E. 1] for failure to state a claim upon which relief can be granted, and as grounds therefore state

  as follows:

                                         Relevant Background

         Plaintiffs, Sanjay Singh and Royal Bengal Logistics, Inc. (“RBL”), filed their pro se

  Complaint [D.E. 1] on March 10, 2020.2 It is difficult to conclusively decipher exactly what causes

  of action Plaintiffs are attempting to assert in the Complaint, and Defendants are unclear as to

  whether each cause of action is being asserted against only one or both Defendants. Nonetheless,

  Defendants believe, but are not certain, that Plaintiffs are attempting to assert claims for extortion,



          1       Defendants are unclear if Mr. Nehr’s law firm, Nehr Law LLC, is also being named
  as a defendant in the Complaint. To the extent that Plaintiffs are also suing Nehr Law LLC, then this
  Motion to Dismiss is also being filed on behalf of Nehr Law LLC.
          2       It is not entirely clear from the Complaint whether it is being filed on behalf of both
  Mr. Singh and RBL or only Mr. Singh.
                                                     1
Case 0:20-cv-60518-RKA Document 12 Entered on FLSD Docket 06/01/2020 Page 2 of 9



  business interruption and defamation, and they may also be trying to assert some type of claim for

  fraud and/or conspiracy. At a minimum, Defendants would request clarification as to precisely what

  claims are being asserted in the Complaint, who is asserting each claim, and against whom each

  claim is being asserted.

         Defendant DLL is a global vendor finance company, and Defendant Fred A. Nehr, Esq. is

  one of its Pennsylvania attorneys who represents DLL in various litigation. Mr. Nehr presently is

  counsel of record for DLL in a lawsuit previously filed in Pennsylvania against Plaintiffs RBL and

  Singh for breach of three contracts and personal guaranties. It would appear that Plaintiffs may have

  filed the instant Complaint in retaliation against Mr. Nehr and DLL for suing them in Pennsylvania.

  DLL, through its undersigned counsel, has also filed a state court lawsuit against Plaintiffs in Florida

  seeking replevin of certain leased equipment subject of the three contracts, which equipment is

  presently located in Florida.

         Plaintiffs’ Complaint also makes reference to another lawsuit for breach of contracts and

  guaranties which Mr. Nehr filed on behalf of DLL in Pennsylvania, Case No. 2020-01804-CT, in

  which the named defendants are STA Enterprises LLC (“STA”), Himmat Randhawa and Sumeet

  Kaur, none of whom are parties to this case.

                                  Legal Standard for Motion to Dismiss

         Rule 8(a)(2) requires “a short and plain statement of the claim showing that the pleader is

  entitled to relief” in order to give the defendant fair notice of what the claim is and the grounds

  which support the claim. “To satisfy the Rule 8 pleading requirements, a complaint must provide the

  defendant fair notice of what the plaintiff’s claim is and the grounds upon which it rests.” Prof’s Led

  Lighting, Ltd. v. Aadyn Tech., LLC, 88 F.Supp. 3d 1356, 1368 (S.D. Fla. 2015). However, the factual

  allegations in a complaint must be enough to raise a right to relief above the speculative level. Bell

  Atl. Corp. v. Twombly, 550 U.S. 544, 555-556, 127 S. Ct. 1955, 1964-1965 (U.S. 2007).

                                                     2
Case 0:20-cv-60518-RKA Document 12 Entered on FLSD Docket 06/01/2020 Page 3 of 9



         In this action, Plaintiffs must meet the heightened pleading standard of Rule 9(b), which

  requires that “a party must state with particularity the circumstances constituting fraud or mistake.”

  A plaintiff asserting a claim for fraud must offer more than “mere conjecture” such that the

  defendant is alerted to the precise misconduct with which they are being accused. Id. at 1373

  (internal citations omitted). Moreover, Rule 9(b) requires that a complaint assert the “who, what,

  when, where, and how” of the alleged misconduct. Id. (citing Garfield v. NDC Health Corp., 466

  F.3d 1255, 1262 (11th Cir. 2006)). See also Salas v. Wellington Equine Assocs., 2015 U.S. Dist.

  LEXIS 38477, *10 (S.D. Fla. March 26, 2015) (“[i]n addition to satisfying the pleading requirements

  of Rule 8(a)(2), a claim sounding in fraud must be stated with sufficient particularity to satisfy the

  heightened pleading standard” of Rule 9(b)).

         Moreover, “[w]hile the Court is required to accept all of the allegations contained in the

  complaint and exhibits attached to the pleadings as true, this tenet is inapplicable to legal

  conclusions.” R/V Beacon, LLC v. Underwater Archeology & Exploration Corp., 2014 U.S. Dist.

  LEXIS 139388, *6 (S.D. Fla. October 1, 2014) (internal citations omitted). “The Supreme Court

  was clear that courts ‘are not bound to accept as true a legal conclusion couched as a factual

  allegation.’” Id. (citing Twombly, 550 U.S. at 555).

                         Plaintiffs have failed to state a claim upon which
                        relief can be granted as to their claim for Extortion

         Plaintiffs’ initial claim in the Complaint is titled “Extortion” and alleges that Defendants

  DLL and Nehr “are co-conspirators in attempt to extort RBL and Sanjay Singh . . . .” Plaintiffs’ only

  support for this baseless assertion in the Complaint is a quote from an email dated February 17, 2020

  from Mr. Nehr, on behalf of his client DLL, to Plaintiff Singh regarding the filing of a lawsuit and an

  effort to resolve the matter. Even if “extortion” were a valid civil cause of action, which it is not,

  Plaintiffs would fall woefully short of the requisite pleading requirements.



                                                     3
Case 0:20-cv-60518-RKA Document 12 Entered on FLSD Docket 06/01/2020 Page 4 of 9



            Florida’s extortion statute, Florida Statute §836.05, is a criminal statute and not a valid cause

  of action in a civil case. See Bass v. Morgan, 516 So. 2d 1011 (Fla. 3d DCA 1987) (affirming

  dismissal with prejudice of a plaintiff’s claim for damages based on the theory that a letter written by

  the defendant violated Fla. Stat. §836.05 because “no violation of the statute gives rise to a civil

  cause of action”).

            Under federal law, extortion is defined as “the obtaining of property from another, with his

  consent, induced by wrongful use of actual or threatened force, violence, or fear, or under color of

  official right.” Kivisto v. Miller, Canfield, Paddock & Stone, PLC, 413 Fed. Appx. 136, 138-39 (11th

  Cir. 2011)(citing 18 U.S.C. § 1951(b)(2)). While extortion is occasionally pled as a predicate act in

  connection with other claims, such as RICO, it is not an independent civil cause of action. See

  Kivisto, 413 Fed. Appx. at 136; 18 USC §1951; 18 USC §1961.

            Accordingly, Plaintiffs claim for extortion must be dismissed with prejudice.

                         Plaintiffs have failed to state a claim upon which relief
                       can be granted as to their claim for Business Interruption

            Plaintiffs’ second claim, for “business interruption”, which appears to be premised at least in

  part on the “trade war”, must be dismissed because Florida does not recognize such a cause of

  action.           The only Florida case addressing a claim for business interruption outside of the

  context of business interruption insurance (which is inapplicable to the instant case) is Easton v.

  Weir, 167 So. 2d 245 (Fla. 2d DCA 1964), in which the court explained that “[a]lthough the courts of

  this State have not ruled directly on this point, the resulting damages to the furniture and

  consequential damages in the form of business interruption are nothing more than separate elements

  of damage, the scale of measure of recovery.” Id. at 246-47. The Easton court thus determined that

  “[t]he cause of action, if any, is the injury that causes loss to another and arises as a result of the

  physical injury to plaintiff's furniture.” Id. at 247.

            Plaintiffs’ claim for “business interruption” must therefore be dismissed with prejudice.
                                                        4
Case 0:20-cv-60518-RKA Document 12 Entered on FLSD Docket 06/01/2020 Page 5 of 9



                       Plaintiffs have failed to state a claim upon which relief
                          can be granted as to their claim for Defamation

          Plaintiffs’ lone allegation in their defamation claim is that Mr. Nehr allegedly had a phone

  call with the owner of STA and stated that RBL “is not a good company business to work with and

  they should not have engaged in business with RBL.”

          Plaintiffs fall short of the pleading requirements for a defamation claim. “The elements of a

  claim for defamation are as follows: ‘(1) publication; (2) falsity; (3) actor must act with knowledge or

  reckless disregard as to the falsity on a matter concerning a public official, or at least negligently on a

  matter concerning a private person; (4) actual damages; and (5) statement must be defamatory.’”

  Internet Solutions Corp. v. Marshall, 39 So. 3d 1201, 1215 fn. 10 (Fla. 2010) (citing Jews for Jesus, Inc.

  v. Rapp, 997 So. 2d 1098, 1106 (Fla. 2008)).

          Even if Mr. Nehr had made this statement (which he denies), it would constitute “pure

  opinion” and would thus not be actionable as defamation. “Statements of pure opinion are not

  actionable under the First Amendment.” Lrx, Inc. v. Horizon Assocs. Joint Venture, 842 So. 2d 881,

  885 (Fla. 4th DCA 2003).

          Moreover, many of the emails that Plaintiffs have attached as exhibits to the Complaint

  would appear to mitigate against any claim for defamation.

          Having failed to plead the requisite elements or sufficient factual allegations, Plaintiffs’

  claim for defamation must be dismissed.

                             Plaintiffs have not stated claims upon which
                           relief can be granted for Fraud and Conspiracy

          Plaintiffs allude to both conspiracy and fraud in the Complaint even though they do not

  appear to be specifically asserting either as causes of action.

          To the extent that the Plaintiffs are attempting to state a claim for conspiracy against

  Defendants, they have failed to plead the requisite allegations, which include: “(a) an agreement

                                                       5
Case 0:20-cv-60518-RKA Document 12 Entered on FLSD Docket 06/01/2020 Page 6 of 9



  between two or more parties, (b) to do an unlawful act or to do a lawful act by unlawful means, (c)

  the doing of some overt act in pursuance of the conspiracy, and (d) damage to plaintiff as a result of

  the acts done under the conspiracy.” Prof’s Led Lighting, 88 F.Supp. 3d at 1371 (citing Cordell

  Consultant, Inc. Money Purchase Plan & Trust v. Abbott, 561 F. Appx. 882, 886 (11th Cir. 2014).

          To the extent that Plaintiffs are attempting to state a claim for fraud, they have failed to meet

  the heightened pleading standard of Rule 9(b), which requires that “a party must state with

  particularity the circumstances constituting fraud or mistake.” Plaintiffs have also failed to allege

  any facts to support this heightened pleading requirement or the necessary elements of a claim for

  fraud against the Defendants.

          Thus, Plaintiffs’ claims for conspiracy and fraud, even if they had been asserted as causes of

  action, would be subject to dismissal.

                                 RBL must be represented by counsel

          To the extent that RBL is a Plaintiff in this case, which is not entirely clear from the

  Complaint itself, it cannot represent itself without counsel.

          “It is black letter law that a corporation cannot represent itself and must be represented by

  counsel.” Kermanj Foundation/Bio-Medica & Genetic Research Found. v. Broward County Prop.

  Appraiser’s Office, 2010 U.S. Dist. LEXIS 35024, *4 (S.D. Fla. April 9, 2010). “A corporation

  cannot appear pro se, and must be represented by counsel.” Benjamin v. Airborne Sec. & Prot.

  Servs., 2012 U.S. Dist. LEXIS 200796, *2 (S.D. Fla. Dec. 18, 2012) (citing Palazzo v. Gulf Oil

  Corp., 764 F. 2d 1381, 1385 (11th Cir. 1985)). In Palazzo, 764 F. 2d at 1385 (11th Cir. 1985), the

  Eleventh Circuit explained that “[t]he rule is well established that a corporation is an artificial entity

  that can act only through agents, cannot appear pro se, and must be represented by counsel.”




                                                      6
Case 0:20-cv-60518-RKA Document 12 Entered on FLSD Docket 06/01/2020 Page 7 of 9



     Plaintiffs cannot assert their claims against Defendants due to the Litigation Privilege

         Plaintiffs’ claims would also be barred as a result of the litigation privilege because the

  allegations involve ongoing litigation by Defendant DLL and communications from its counsel, Mr.

  Nehr, specifically related to such litigation and efforts to reach a settlement between the parties.3

         In Jackson v. BellSouth Telecomms., 372 F.3d 1250, 1274 (11th Cir. 2004), the Eleventh

  Circuit explained that “Florida’s litigation privilege affords absolute immunity for acts occurring

  during the course of judicial proceedings.” The Jackson Court observed that “[t]he privilege initially

  developed to protect litigants and attorneys from liability for acts of defamation, but has since been

  extended to cover all acts related to and occurring within judicial proceedings.” Id. The Jackson

  Court also noted that actions which were “taken in the course of settlement negotiations, are

  inextricably linked to the process of guiding ongoing litigation to a close --actions we conclude are

  protected by Florida's litigation privilege.” Id. at 1275.

         In Jackson, the plaintiffs’ complaint involved conduct “at the heart of the attempts to

  resolve” ongoing related judicial proceedings. Id. at 1277. The Jackson Court explained that

  “[w]here, as here, the conduct in question is inherently related to, and occurs during an ongoing

  judicial proceeding, under Florida law, that conduct must be protected so that participants in a

  lawsuit are unhindered in exercising their judgement as to the best way to prosecute or defend the




          3        See emails attached as Exhibit A to Plaintiffs’ Complaint. For instance, in one of Mr.
  Nehr’s emails to Mr. Singh dated February 5, 2020, Mr. Nehr states: “DLL is not willing to reinstate
  the contract – it’s not my decision. I would ask that you please make a proposal to settle the default
  damages for the reasons that I already explained.” In another email dated February 5, 2020, Mr.
  Nehr thanks Mr. Singh for a proposal and then writes: “Unfortunately the contract was in default and
  as a result it will be terminated. My client has requested that you present a proposal for payment of
  the contractual damages.” In an email dated February 17, 2020, Mr. Nehr responds to an email from
  Mr. Singh by stating: “By ‘extort’ if you mean ‘invite you to resolve’ then yes, you are correct I’m
  definitely not trying [to] save time and everyone’s money (mostly yours). Otherwise, blame me for
  you not paying your bills and continue to accuse me of nefarious conduct by asking for a resolution
  proposal. Blame me for all that because you have equipment that you aren’t paying for each month.”
                                                     7
Case 0:20-cv-60518-RKA Document 12 Entered on FLSD Docket 06/01/2020 Page 8 of 9



  lawsuit.” Id. As a result, the Jackson Court concluded that Florida's litigation privilege barred the

  plaintiffs’ claims.” Id.

          In Levin, Middlebrooks, Mabie, Thomas, Mayes & Mitchell, P.A. v. United States Fire Ins.

  Co., 639 So. 2d 606, 608 (Fla. 1994), the Florida Supreme Court found that “absolute immunity

  must be afforded to any act occurring during the course of a judicial proceeding, regardless of

  whether the act involves a defamatory statement or other tortious behavior . . . so long as the act has

  some relation to the proceeding.” The Levin court explained that “[t]he rationale behind the

  immunity afforded to defamatory statements is equally applicable to other misconduct occurring

  during the course of a judicial proceeding”, observing that “[j]ust as participants in litigation must be

  free to engage in unhindered communication, so too must those participants be free to use their best

  judgment in prosecuting or defending a lawsuit without fear of having to defend their actions in a

  subsequent civil action for misconduct.” Id.

          For all of these reasons, Defendants respectfully request that this Court grant this Motion and

  dismiss Plaintiffs’ Complaint with prejudice.

          WHEREFORE, Defendants, Fred A. Nehr, Esq. and De Lage Landen Financial Services,

  Inc., request that this Court enter an order dismissing Plaintiffs, Sanjay Singh and Royal Bengal

  Logistics, Inc.’s, Complaint [D.E. 1] with prejudice, and granting all other relief as this Court deems

  just and appropriate.

  Dated: June 1, 2020.




                                                      8
Case 0:20-cv-60518-RKA Document 12 Entered on FLSD Docket 06/01/2020 Page 9 of 9



                                                Respectfully submitted,

                                                RICE PUGATCH ROBINSON STORFER & COHEN, PLLC
                                                Counsel for Defendants
                                                101 Northeast Third Avenue, Suite 1800
                                                Fort Lauderdale, Florida 33301
                                                Telephone (954) 462-8000
                                                Facsimile (954) 462-4300

                                                By:    /s/ Richard B. Storfer
                                                       Richard B. Storfer
                                                       Florida Bar No. 984523
                                                       rstorfer@rprslaw.com
                                                       Riley W. Cirulnick
                                                       Florida Bar No. 0333270
                                                       rcirulnick@rprslaw.com


                                  CERTIFICATE OF SERVICE

             I HEREBY CERTIFY that a true and correct copy of the foregoing was furnished by

  CM/ECF to all parties registered to receive service by this method, and by First Class U.S. Mail and

  email to Sanjay Singh/Royal Bengal Logistics, Inc., 3700 NW 109th Avenue, Coral Springs, Florida

  33065 at admin@rbltransports.com this 1st day of June, 2020.


                                                       /s/ Richard B. Storfer
                                                       Richard B. Storfer




  6085.058




                                                   9
